Citation Nr: 1121886	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  07-13 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel







INTRODUCTION


The Veteran had active service from October 1965 until August 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied service connection for the above-referenced claim.  

In September 2007, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  

In February 2009 and March 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a March 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

The Veteran originally filed a claim for PTSD; however, the record also raises the claim of service connection for a psychiatric disorder, to include depression and anxiety.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for other psychiatric disabilities which could reasonably be raised by the Veteran's symptoms, description of the disability and the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Accordingly, the Board has recharacterized the issue as reflected on the cover sheet.



FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran engaged in combat with the enemy.

2.  The evidence supports a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

3.  The credible evidence indicates that the claimed in-service stressor occurred.

4.  Medical evidence links the Veteran's current diagnosis of PTSD to a claimed in-service stressor.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service connection for a psychiatric disorder, to include PTSD.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

The Veteran originally filed a claim for service connection for PTSD.  The United States Court of Appeals for Veterans Claims (the Court) most recently held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (Feb. 17, 2009).  This is the case here.  As will be discussed in greater detail, the medical evidence shows that the Veteran has been diagnosed with PTSD, depression, and anxiety.  Thus, the Board will address whether any of his diagnosed psychiatric disorders are related to his military service.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The elements of a valid claim for service connection are as follows:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

In order for a claim for service connection for PTSD to be successful, there must be:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between the current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If VA determines that the Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be consistent with circumstances, conditions, or hardships of service.  Id., See 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).  

When the evidence does not establish that a Veteran is a combat Veteran, his or her assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, the alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.3.04(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for Veterans who are deemed to have been in fear of hostile military or terroristic activity by a VA psychiatrist or psychologist.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations do not substantively change the provisions for addressing claims of PTSD based on in-service personal assault; the revision only resdesignates paragraphs within 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39,852.  The Board further notes that these revised regulations apply in cases like the Veteran's, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

In this case, the Veteran has not contended that he engaged in combat or a was in fear of hostile military or terroristic activity.  Thus, the amended provisions of 38 C.F.R. § 3.304(f) are not applicable in this case.

Beyond the above, following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board is not required to accept an appellant's uncorroborated account of his or her active service experiences.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is also clear that the Board is not required to accept an appellant's statements regarding his or her alleged symptoms if the Board does not find the statements regarding the symptoms to be credible.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Factual Background

The Veteran essentially claims that his current psychiatric disorder is related to his military service.  He claims that while serving aboard the U.S.S. Saratoga, in February 1966, he volunteered to assist with painting the bow of the ship, which required him to stand on a scaffold that was descended from the ship.  According to the Veteran, while he was standing on the scaffold, the ropes holding the structure snapped and he fell approximately fifty feet.  He was able to hold on to the structure until it came to a stop, and he subsequently climbed back aboard ship; he claims that he injured his back during the incident.  The Veteran asserts that following this "man overboard" incident he developed a fear of heights, nightmares, and other psychiatric symptomatology, which he relates to his PTSD.  

The Veteran's service personnel records confirm his service in the U.S. Navy from October 1965 to August 1966.  These records confirm that he served aboard the U.S.S. Saratoga  from December 1965 until his discharge from active duty service.  These records are negative for evidence that the Veteran received any decorations or awards indicative of combat.  

The Veteran's service treatment records have been reviewed and are negative for any diagnosed psychiatric disorders.  A June 1966 service treatment record documents his report of pain in his back and sides, at which time he was treated for a back strain.  The August 1966 separation report of medical examination shows that the psychiatric examination was generally normal.

The Veteran's VA medical records document his reports of the claimed in-service stressors and his psychiatric history.  An August 1979 Report of Accidental Injury documents the Veteran's reported history of suffering a fall while painting the side of a ship during his military service.  He repeated this incident during an October 1979 VA examination for a unrelated claim.  These records show that he underwent a depression screening in March 2005, which was positive.  In a March 2006 VA record, he was noted to have a past history of anxiety, depression, and PTSD.  

In support of his claim, the Veteran submitted numerous letters from his private treating psychiatric, J.L.N., M.D.  In a July 2005 letter, Dr. J.L.N. stated that he had treated the Veteran for several years for difficulties revolving around depression and anxiety.  He also noted the Veteran's reported history of falling off the U.S.S. Saratoga during his military service.  The physician also reported that the Veteran had a fear of falling and experienced nightmares about falling.  Dr. J.L.N. reiterated these assertions in a January 2007 letter.  He stated that the Veteran had depressive symptoms, as well as PTSD symptoms, for which he received treatment.  The physician reported the Veteran's psychiatric diagnoses as PTSD and major depression.  In a May 2007 follow-up letter, Dr. J.L.N. opined that it was more likely than not that the Veteran's PTSD was related to his military service.

Associated with the claims file is a December 2006 letter from the Veteran's private chiropractor, in which he stated that Veteran described to him on various occasions how he fell while aboard a ship during his military service.  The chiropractor stated that he had treated the Veteran for a back condition.

In August 2009, the Veteran underwent a VA PTSD examination, at which time the claims file was reviewed.  The Veteran reported his claimed in-service fall as described above.  However, the examiner noted that it was highly unlikely that someone could fall fifty feet and then climb up that fifty feet back on board a ship.  The Veteran reported that he initially blocked the incident out of his mind, until he began receiving treatment at a VA medical facility some thirty years later for a back disorder.  Following a mental status examination, the examiner determined that the Veteran did not report symptoms sufficient for a PTSD diagnosis due to any stressor, to include the reported man overboard incident.  Instead, she determined that the Veteran reported some anxiety and mild symptoms of depression.  She opined that it was at least as likely as not that the Veteran's psychiatric symptoms were related to his overall poor health and lack of activity.  She further opined that it was less likely than not that his symptoms were related to his military service.  

As directed by the March 2010, the RO obtained copies of the February 1966 deck logs from the U.S.S. Saratoga.  A deck log dated on February 22, 1966, reflects the occurrence of a man overboard.  The entry states that the man overboard was "secured," but does not identify the exact name of the individual involved in the incident.    

The Veteran underwent a second VA examination in November 2010, at which time the claims file was reviewed.  The examiner noted the Veteran's report in-service stressor, as described above.  He reported that he had no memory of the incident until approximately five or six years prior when talking with his private psychiatrist.  The Veteran reported that the incident resulted in nightmares about falling, a fear of heights, and a general fear of falling.  Following a mental status examination, the examiner determined that the Veteran did not report sufficient symptoms to meet the criteria for a PTSD diagnosis, specifically with regards to Criterion C.  However, she noted that the Veteran reported some PTSD symptoms, to include nightmares of falling, discomfort/avoidance of ladders and bridges, easy anger, and sleep impairment.  The examiner concluded that the Veteran did meet the criteria for mild depression with anxiety.  Based on a review of the medical records and the examination results, the examiner opined that it is at least as likely as not that the Veteran's depression and anxiety were related to his back issues.

In April 2011 letter, Dr. J.L.N. further reported that the he currently treated the Veteran for PTSD and major depression.  With regards to his PTSD, Dr. J.L.N. stated that the Veteran fully met the diagnostic criteria for the disorder as set out in the DSM-IV.  He went on to explain that under A, Subsection 1, the Veteran experienced an event that involved a threat of death or serious injury and a threat to the physical integrity of self and others when he fell from the U.S.S. Saratoga.  Under A, Subsection 2, he stated that the Veteran's response involved intense fear, helplessness, and horror.  Under B, Subsections 1 and 2, the physician stated that the Veteran had recurrent and intrusive recollections and distressing dreams of the event.  Under C, he stated that the Veteran had persistent avoidance and tried to avoid activities, places, or people that aroused recollections.  He further pointed out that for years the Veteran was unable to recall an important aspect of the trauma.  He also noted that the Veteran had markedly diminished interests or participation in significant events, that he felt detached from others, and that he had a restricted range of affect.  Under D, Dr. J.L.N. stated that the Veteran had persistent symptoms of increased arousal, which included difficulty falling and staying asleep, irritability, angry outbursts, difficulty concentrating, and hypervigilance.

Analysis

After a careful review of the evidence of record, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran currently has a psychiatric disorder, to include PTSD, that is related to his military service.    

In this case, the medical evidence includes contradictory opinions as to whether the Veteran currently has a PTSD diagnosis.  Included in the claims file are the numerous letters from the Veteran's private treating psychiatrist Dr. J.L.N., in which the physician diagnosed the Veteran with PTSD in accordance with the DSM-IV.  In his April 2011 letter, Dr. J.L.N. explained how the Veteran's symptomatology satisfied all of the criteria for a PTSD diagnosis in this regard.  He also related the Veteran's PTSD diagnosis to the in-service man overboard incident during the Veteran's service aboard the U.S.S. Saratoga.  Although Courts have rejected the treating physician rule, the Board finds the aforementioned statements of significant probative value, based on the Dr. J.L.N.'s extensively documented history of treating the Veteran, the statements' general consistency with other medical evidence of record, and the physician's medical expertise in the pertinent medical field.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  

 In contrast, the August 2009 and November 2010 VA examiners concluded, following their review of the claims file and clinical examinations of the Veteran, that the Veteran did not fully meet all of the criteria for a PTSD diagnosis; they further opined that his current psychiatric symptoms were not related to his military service.  While the November 2010 examination constitutes the most recent and fully reported clinical assessment of the Veteran's psychiatric disorder, the Board does not find the VA examiner's opinion to be of a greater probative value, as the VA examiner did not discuss or reconcile Dr. J.L.N.'s favorable diagnosis and opinions that were previously of record.  The August 2009 VA examiner's opinion is similarly flawed.  Given this, the Board finds that the medical evidence has placed the record in equipoise as to whether the Veteran currently has PTSD that is related to his military service, and accordingly, the Board must resolve this issue in favor of the Veteran.  

Next, the Board finds that the Veteran's claimed stressor of falling overboard while stationed aboard the U.S.S. Saratoga has been generally corroborated in the independent evidence provided by the ship's February 22, 1966, deck log.  Although this record does not specifically identify that the Veteran by name, the record does confirm that a man went overboard and was rescued.  The Board notes that corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  Accordingly, the claim for service connection is granted.  

To the extent that the Veteran asserts that he suffers from anxiety and depression in addition to PTSD, the Board finds that such psychiatric symptomatology is part and parcel of the PTSD service connection claim awarded herein.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  As such, the Board characterized the issue on the on the title page as Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise with respect to this claim.  Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for a psychiatric disorder, to PTSD, is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


